OPINION of the court

Per Curiam.

Respondent was admitted to practice in this State on May 8, 1975, in the Appellate Division, Second Judicial Department. He has maintained an office for the practice of law within the First Judicial Department, at 195 East 161st Street in The Bronx.
On December 11, 1981, respondent was convicted on his plea of guilty in Supreme Court, Bronx County, of the class E felonies of attempted grand larceny in the second degree ’and grand larceny in the third degree, as well as the class A misdemeanor of conspiracy in the fifth degree. He was sentenced to five years’ probation on each of the larceny counts, and three years’ probation on the conspiracy charge. In addition, he was fined $5,000.
Petitioner asks for an order striking respondent’s name from the roll of attorneys. Instead of formally answering this petition, respondent submits three letters testifying to *85his personal character, and a psychiatric report apparently prepared in advance of sentencing, indicating a history of psychiatric treatment since 1965.
Respondent ceased to be an attorney and counselor at law in this State upon his conviction of the felonies on December 11, 1981 (Judiciary Law, § 90, subd 4, par a). Accordingly, upon our review of a certified copy of the disposition in the criminal proceeding, petitioner’s motion is granted, and respondent’s name is ordered stricken from the roll of attorneys (Judiciary Law, § 90, subd 4, par b).
Murphy, P. J., Ross, Lupiano, Fein and Milonas, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.